Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Mansmann WO2012/162571 discloses a joint replacement device comprising a spacer configured for positioning within an acetabulum socket, the spacer including an inner surface configured to accommodate at least a portion of an outer surface of a femoral head of a femur and a prosthetic secured to the femoral head. Mansmann further discloses an outer surface configured to accommodate at least one of a portion of an outer surface of an acetabulum socket and a prosthetic secured to a pelvis, the inner surface and outer surface each have a circular curvilinear shape and together include an inner perimeter and an outer perimeter, and wherein the inner perimeter is joined to the outer perimeter to form a posterior limb and an anterior limb; an interior perimeter diameter that extends between opposite sides of the inner perimeter; and a posterior portion, an anterior portion, and a superior portion formed from the inner surface and the outer surface; wherein the superior portion further includes a posterior superior portion and an anterior superior portion. However, Mansmann does not expressly disclose nor render obvious the spacer is asymmetric. In addition, Mansmann does not expressly disclose nor render obvious wherein the opening is asymmetrically positioned such that a center of the opening is offset from a centerline of the spacer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774